Wright, J.,
dissenting. R.C. Chapter 2744 codifies sovereign immunity applicable to political subdivisions. Ignoring the nuances of its particulars, R.C. Chapter 2744 holds political subdivisions liable for the negligence of their employees acting within the scope of employment. Political subdivisions retain immunity for the acts of their employees that are willful or wanton or are manifestly outside the scope of employment. See R.C. 2744.02. R.C. 2744.07(A)(2) then requires political subdivisions to indemnify employees from liability for negligent acts not manifestly outside the scope of employment.
Today we are asked to fit R.C. 2744.07(A)(1) and (C) into this statutory framework. At the least, R.C. 2744.07(A)(1) requires political subdivisions to defend an employee who is sued because of acts committed in good faith and within the scope of employment. If the political subdivision fails to do so, the employee may bring suit to recover these expenses under R.C. 2744.07(C).
This case is not so simple however. This case asks what R.C. 2744.07(A)(1) requires of a political subdivision where a complaint against an employee alleges that the employee acted within the scope of employment but is silent on good faith, and the political subdivision does not believe the employee acted either in good faith or within the scope of employment.
*212A literal reading of R.C. 2744.07(A)(1) would require a political subdivision to defend an employee if (1) the employee actually acted within the scope of employment and in good faith, or (2) if the charging complaint alleges that the employee was acting in good faith and within the scope of employment. Basing its decision on the second test, the majority follows the literal reading in part but, with cursory explanation, drops the requirement that a complaint allege good faith.
There are three flaws in the majority’s analysis. Initially, and most obviously, the statute requires that good faith exist or at least be pled. No such allegation was made. I am disturbed at the ease with which the majority is able to redact such plain language from a statute.
Secondly, in assessing whether an allegation was made the majority looks only for the magic words “[within] the scope of his employment” to trigger the duty to defend, ignoring the facts alleged in favor of these ostensibly magic words.
To illustrate this point I posit a hypothetical. Suppose a complaint is filed against a municipal custodial worker alleging that the worker, while wearing his work uniform, acting in the scope of employment, and acting in good faith, negligently stabbed the plaintiff with a knife during a drug deal. Irrespective of the words “good faith” and “scope of employment,” it is manifest from the face of the hypothetical complaint that the stabbing was committed outside the scope of employment and not in good faith. The same is true in this case: appellee engaged in a classic frolic and detour, travelling to his mother’s home so as to engage in family matters, whereupon he got into a fight with his sister. Despite the “scope of employment” language in the complaint, appellee’s behavior was manifestly outside the scope of his employment.
Lastly, the majority’s reading of R.C. 2744.07(A)(1) is poor public policy that was certainly not intended by the statute. When R.C. 2744.07(A)(1) is read in conjunction with R.C. Chapter 2744 as a whole, I find it inconceivable that the General Assembly intended political subdivisions to pay anything, including attorney fees, for injurious acts of their employees committed in bad faith or manifestly outside the scope of employment.
R.C. 2744.01(B) defines “employee” as a person “who is authorized to act and is acting within the scope of his employment for a political subdivision.” Consequently a person is not an employee within the meaning of the chapter, and therefore eligible for attorney fees, unless he or she actually was acting within the scope of employment. Additionally, an employee may only be indemnified for acts within the scope of employment and in good faith. R.C. 2744.07(B). Lastly, the legislature provided a separate cause of action to determine the wrongfulness of a failure to defend. R.C. 2744.07(C). Presum*213ably this cause of action was intended to be more than a search through a complaint for the words “scope of employment.”
To the contrary, I interpret R.C. 2744.07(A)(1) as guaranteeing an employee legal expenses only where the employee actually acted in good faith and within the scope of employment. The language pertaining to allegations allows the political subdivision to go ahead and defend when the complaint is filed before it is able to investigate the facts of the case. Ultimately, however, a political subdivision need not defend an employee where the employee acted in bad faith or outside the scope of employment and, where a political subdivision refuses to defend, R.C. 2744.07(C) is available to litigate good faith and scope of employment.
Because I cannot countenance R.C. 2744.07 being interpreted so as to require the citizens of Youngstown to pay for appellee’s legal expenses, I respectfully dissent.
Moyer, C.J., and Harsha, J., concur in the foregoing dissenting opinion.